 In the Matter of DELCO RADIO DIVISION OF GENERAL MOTORS CORPORA-TIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFFILIATED WITH THE A. F. OF L.In the Matter of DELCO RADIO DIVISION or GENERAL MOTORS CORPORA-TIONandUNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATEDWITH THE A. F. OF L.In the Matter of DELCO RADIO DIVISION OF,GENERAL MOTORS CORPORA-TIONandMETAL POLISHERS, BUFFERS, PLATERS & HELPERS INTL.UNION, LOCAL No. 24, AFFILIATED WITH THE A. F. OF L.Cases Nos. R-1848, R-18419, and R-1850SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 20, 190On July 19, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitled proceeding.,On October 3, 1940, the Board issued a Sup-plemental Decision, Second Direction of Election and Certificationof Representatives.2Pursuant to the Supplemental Decision, SecondDirection of Election and Certification of Representatives, an electionby secret ballot was conducted on October 29, 1940, under the directionand supervision of the Regional Director for the Eleventh Region(Indianapolis, Indiana).On October 30, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total number of employee:; alleged eligible to vote------------- S02Total number voted-----------------------------------------742Total number of valid votes cast-----------------------------719Total number of votes for the AFL---------------------------362Total number of votes for the CIO-UAW----------------------35712.5 N L R B 698227NLR B 62828 N L. 11 B, No. 12.-36 DELCO RADIO37Total blank ballots-----------------------------------------19Total number of void ballots-------------------- -------------3Total number of challenged ballots___________________________1On November 5, 1940, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations, hereincalled CIO-UAW, filed with the Regional DirectorObjections to Conduct of Ballot and Election Report.On November8, 1940, the Regional Director,acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued 'a Report on Objections to the Conductof Secret Ballot and Election Report.We have considered the objections of the CIO-UAW and theRegional Director'sReport thereon and we are of the opinion thatthe objections raise no substantial and material issues with respectto the conduct of the election.The objections are hereby overruled.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor'Relations Board Rules-and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that American Federation of Labor has beendesignated and selected by a majority of all production,maintenance, °and tool-room employees in Plant 1 and Plant 2 of Delco Radio Divi-sion of General Motors Corporation,Kokomo,Indiana, excludingmetal polishers,buffers,platers, and their helpers,direct representa-tives of the management,such as officers and directors of the Company,salesmanagers and assistant sales managers, factory managers and,assistantfactorymanagers, process engineers,tool designers, timekeepers, time-study Inen, directors ancl,employees of sales, accounting,Personnel and Industrial Relations Departments,directors of pur--chases and assistant directors of purchases,superintendents and assist-ant superintendents,general foremen,foremen and assistant foremen,all other persons working in a supervisory capacity,including thosehaving the right to hire and discharge and those whose duties includerecommendations as to hiring and discharging(but not leaders), andthose employees whose work is of a confidential nature, office employees,plant production employees, all clerical employees, chief engineers,shift operating engineers in the power plant, designing engineers,laboratory technicians, technical school students, engineering modelmakers,draftsmen,and detailers,as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, American Federation of Labor is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages,hours of employment,and otherconditionsof employment.